Citation Nr: 1131692	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  09-26 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967.  He served in Thailand from July 11, 1966 to February 9, 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, inter alia, denied the Veteran's October 2007 claim for entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

In March 2011, the Veteran testified at a travel board hearing at the RO before the undersigned Veterans Law Judge; a copy of the hearing transcript is associated with the record.


FINDINGS OF FACT

1.  The Veteran's duties as an aircraft mechanic do not place him among the individuals who may establish exposure to herbicides during service in Thailand.
 
2.  Prostate cancer is not shown by competent or credible evidence to be related to the Veteran's military service or to any incident therein.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A November 2007 letter, provided to the Veteran before the February 2008 rating decision, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38
C.F.R. § 3.159, since it informed the Veteran of what evidence was needed to establish his claim, what VA would do and had done, and what evidence he should provide.  The letter also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claim.  During the pendency of his claim, the Veteran was informed of information pertinent to herbicide exposure in individuals who served in Thailand, and the Veteran demonstrated that he had received such information during his hearing before the Board.  

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was provided with such notice in November 2007, prior to the February 2008 rating decision.
With respect to VA's duty to assist, the RO obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's service personnel records, service treatment records, and available private treatment records have been obtained.  As specified in the M21-1MR, the Memorandum on "Herbicide Use in Thailand during the Vietnam Era" was considered in the Veteran's case.  The Veteran was notified appropriately concerning Thailand herbicide exposure, and his communications after than notification demonstrate that he understood what evidence he needed to substantiate his claim of exposure in Thailand.  Moreover, JSRRC was contacted and found no record that the Veteran was exposed to herbicides.  All development necessary to the claim has been conducted.

The Veteran has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disability.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed disorder, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Service Connection, to include as due to Exposure to Herbicides

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim for service connection there must be medical evidence of a current disability as established by a medical diagnosis; incurrence or aggravation of a disease or injury in service, established by lay or medical evidence; and a nexus between the in-service injury or disease and the current disability, established by medical evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Further, if a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including arthritis.)  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, (or within a presumptive period per § 3.307), there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  Medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and that he still has the same chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As to presumptive service connection, certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The diseases associated with herbicide exposure for purposes of the presumption are specified by statute and regulation, and include prostate cancer.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 3.309(e).  To warrant service connection, Type II diabetes mellitus and ischemic heart disease may manifest to a degree of at least 10 percent at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is not the sole method for showing causation in establishing a claim for service connection as due to herbicide exposure.

VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  In this case, the Veteran's personnel records establish service at Takhli.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.

Analysis:  Service Connection for Prostate Cancer, to Include as due to Herbicide Exposure

The Veteran served in Thailand from July 11, 1966 to February 9, 1967.  His service treatment records show no complaints, diagnoses, or treatment of prostate cancer during his service.  A clinician found the Veteran to be normal on his evaluation at separation from service in May 1967 in all respects except for an unrelated condition of the 5th finger of his left hand.

After service, in January 2007, the Veteran was diagnosed with Gleason's 3 + 3 = 6 adenocarcinoma of the prostate on the base of the left side, according to an October 2007 letter drafted by his private physician, W.J. Cook, M.D.

In November 2007, the National Personnel Records Center (NPRC) determined that there was no record of exposure of the Veteran to herbicides.

In February 2009, the Veteran submitted a May 2008 hearing statement by the Vietnam Association for Victims of Agent Orange/Dioxin entitled "Our Forgotten Responsibility: What Can We Do For the Victims of Agent Orange."  The statement noted that "people who were exposed to dioxin laden Agent Orange endure many life threatening and chronic diseases and disabilities-from cancers, reproductive disorders, immune deficiency, endocrine deficiency and nervous system damage."  The statement also discussed the public health consequences of Agent Orange and the steps taken by many governments, including the United States, to compensate exposed Veterans.

In March 2009, the Veteran submitted an article by Phil Carroll entitled "Takhli Royal Thai Air Force Base and the Vietnam War: PACAF's Pride."  The article included discussion of Operation Ranch Hand, and noted that some herbicide spraying missions had taken place from Takhli, a Thai air base, as early as 1966.  The author noted that C-123 aircraft were used on such missions, possibly escorted by B-57 Canberras.

The Veteran also wrote to VA in March 2009; he stated that "my prostate cancer is a result of my exposure to Agent Orange, not only the spray, but [also] the planes that were used on these missions, as I was a mechanic."

In his July 2009 substantive appeal, the Veteran wrote:

I was stationed at Takhli Royal Thai AFB, and although records may not say it, I know that defoliants were stored at Takhli.  My job was engine mech, mostly working on CF-130, KC 135's and I was around C-123, although the records show only C-123's were used to spray defoliants, we worked on the engines of these other planes.  We tore them apart before they were built up and then put the engines back together again after they were cleaned up.  The exposure was from the planes and from the storage of defoliants at Takhli and like all Veterans in SE Asia, there was no way not to be exposed to this poison.  If defoliants were sprayed before I got to Takhli, then it got into the ground water as the planes and engines were cleaned up; the ground water could not have been safe.  Regardless of that aspect of the claim, I was exposed to Agent Orange in Thailand, I now know I was, at the time I was in service no one knew what was going on....My prostate cancer should be service connected.

At his March 2011 Board hearing, the Veteran stated that he was diagnosed with prostate cancer approximately 4 to 5 years previously (i.e., in 2006 or 2007).  Id. at p. 3.  He noted that his prostate was removed, and that his residuals thereof include impotency and difficulty controlling urination.  Id. at pp. 3-4, 7.  The Veteran again asserted that his prostate cancer is related to Agent Orange exposure during his service as an aircraft engine mechanic at Takhli Air Force Base in Thailand.  Id. at pp. 4-5.  The Veteran expressly denied ever performing perimeter duty.  Id. at p. 5.  He also stated that he never witnessed Agent Orange being used during his service, and that he was unaware that it was being used while he was serving there.  Id. at p. 5.  The Veteran noted that his treating physician had told him that it was possible that his prostate cancer was related to Agent Orange exposure, but he did not definitely say that it was.  Id. at p. 8.

As an initial matter, the Board notes that entitlement to service connection on a presumptive basis for exposure to herbicides is inapplicable to this claim because the Veteran did not have service at any place and time for which presumptive exposure to herbicides applies.  38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

The VA Compensation and Pension Service (Service) has reviewed a listing of herbicide use and test sites outside Vietnam provided by the Department of Defense (DoD), as well as other relevant documents.  The Service explained in a Memorandum for the Record that the DoD list indicates only that limited testing of tactical herbicides was conducted in Thailand from 2 April through 8 September 1964 at the Pranburi Military Reservation near Pranburi, Thailand.  The Report of these tests noted that 5 civilian and 5 military personnel from Fort Detrick, Maryland conducted the spray operations and subsequent research.  This location was not near any U.S. military installation or Royal Thai Air Force Base.  The Service also concluded that tactical herbicides, such as Agent Orange (as distinct from commercial herbicides), were used and stored in Vietnam, not Thailand.  

There are no records of tactical herbicide spraying by Operation RANCH HAND or Army Chemical Corps aircraft in Thailand after 1964, and RANCH HAND aircraft that sprayed herbicides in Vietnam were stationed in Vietnam, not in Thailand.  The Service determined that there are records indicating that modified RANCH HAND aircraft flew 17 insecticide missions in Thailand from 30 August through 16 September 1963 and from 14-17 October 1966.  The 1966 missions involved the spraying of malathion insecticide for the "control of malaria carrying mosquitoes."  The Service determined that these facts are not sufficient to establish tactical herbicide exposure for any Veteran based solely on service in Thailand.  Security police units, which were known to have walked the perimeters of allied bases, had a greater likelihood of exposure to commercial pesticides, including herbicides.  Also, there are no studies that the Service is aware of showing harmful health effects for any secondary or remote herbicide contact that may have occurred from working on aircraft in Thailand that may have sprayed tactical herbicides over Vietnam during Operation RANCH HAND.

The Board finds that the Veteran is competent to observe that he worked as an aircraft engine mechanic; indeed, his service personnel records confirm his service as a Jet Engine Mechanic.  The Veteran is also competent to report that he never performed perimeter duty in Thailand, he never witnessed Agent Orange being used during his service, and he was unaware that it was being used while he was serving there.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.)  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Moreover, the Board finds those statements wholly credible based on their internal consistency and as well as their consistency with the information contained within his service personnel records.  The Veteran has displayed candor and complete honesty throughout these communications with VA.

The Board further finds that the Veteran is not competent to report that he was exposed to herbicides, including Agent Orange, during his service in Thailand.  As the Veteran has made clear, he neither observed Agent Orange being used during his service, nor was he aware that it was being used while he was serving there.

The Board is unclear as to whether the Veteran, in his July 2009 substantive appeal, meant to assert that he personally observed that defoliants were stored at Takhli, or whether he meant that he learned of their storage there after leaving Thailand.  In the latter case, the Veteran is not competent to report defoliant storage in Thailand because he did not personally observe it.  38 C.F.R. § 3.159(a)(2).  In the former case, the Board finds that the credibility of this assertion is outweighed by the information that the Service set forth in its Memorandum for the Record.  

The Board further finds that the information in the Memorandum is also more probative than the assertions contained in the hearing statement and article that the Veteran submitted.  The basis for the Board's findings is that the Service obtained its information from DoD, which has more comprehensive and accurate official records regarding its own use of herbicides and defoliants than do authors and organizations providing conflicting accounts.  See, e.g., Soria v. Brown, 118 F.3d 747, 748 (Fed.Cir.1997); Duro v. Derwinski, 2 Vet. App. 530 (1992) (the service department's decisions on matters within its provenance are conclusive and binding on VA).  

Moreover, the Service has addressed contentions that individuals who serviced aircraft were secondarily exposed to herbicides, and has determined that there is no evidence of such secondary exposure during service in Thailand, or of harmful effects even if secondary exposure occurred.  Thus, the Board has no basis on which to support a finding that the Veteran was exposed to herbicides in this case, assuming the factual accuracy of the Veteran's reports of his work and duties while in Thailand.  

The Board finds that the Veteran's statement that his treating physician told him that it was possible that his prostate cancer was related to Agent Orange exposure is insufficient to support a grant of service connection, because the factual predicate of exposure to Agent Orange is not established.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or  medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA is not required to provide an examination based on a conclusory generalized lay statement, because that would eliminate the carefully drafted statutory standards governing the provision of medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In this case, a medical examination is unwarranted because the information and evidence of record does not establish that the Veteran suffered an event, injury or disease in service, or has the required service or triggering event to qualify for service connection for a disability on a presumptive basis.

The Veteran is not entitled to service connection based on the finding of a chronic disease, or on the basis of continuity of symptomatology, because the most probative evidence of record shows that the Veteran was not diagnosed with prostate cancer in service.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of service connection for prostate cancer; it follows that the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the Veteran's claim is denied.  The Board acknowledges the sincerity of the Veteran's belief that his current prostate cancer is related to his service.  If DoD provides additional information which differs from the information currently known, or if further medical studies disclose a link between such duties as mechanical service and later development of prostate cancer, the Veteran is invited to again submit his claim, but the current state of medical knowledge and know use of herbicides does not support a grant of service connection, or place the evidence in equipoise, at this time.  


ORDER

Service connection for prostate cancer is denied.



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


